DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20130338526) in view of Flaherty et al., (US 20050273890; hereinafter Flaherty).
Regarding claim 1, Howard discloses a method (Figures 1-3) for deep mind analysis comprising: receiving electrical signals from electrophysiological neural signals of brain tissue from at least one read modality (sensors); encoding the received electrical signals using a Fundamental Code Unit ([0028]); automatically generating at least one machine learning model using the Fundamental Code Unit encoded electrical and optical signals; generating at least one optical or electrical signal to be transmitted to the brain tissue using the generated at least one machine learning model; and transmitting the generated at least one optical or electrical signal to the brain tissue to provide electrophysiological stimulation of the brain tissue using at least one write modality ([0011], [0013], [0028], [0103]-[0107]). 
Howard fails to disclose performing the steps above with optical signals in addition to the electrical signals. However, Flaherty teaches a method using an implant device adapted to be implanted within a body of a person for interacting with brain tissue in which a plurality of optically conductive fibers comprising optical fibers are used for communication of optical signals through the device ([0031], [0048], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of optically conductive fibers comprising optical fibers for communication within the device, as taught by Flaherty, because Howard discloses that a variety of communication pathways may be used in the method ([0013], [0104]). Therefore, the combination of the electrode/sensor disclosed by Howard and the transmission element/optical fiber taught by Howard provides a modality for communication within the device as required by the claim. Furthermore, in the modified device, the optical fibers would be adapted to receive optical signals from electrophysiological neural signals of brain tissue and to transmit optical signals to provide electrophysiological stimulation of the brain tissue.
Regarding claim 2, Howard further discloses (Figures 1-3) that the read modality (sensors) comprises an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of electrically conductive fibers adapted to receive electrical signals from electrophysiological neural signals of the brain tissue ([0011], [0013], [0028], [0103]-[0107]).
Regarding claim 3, Howard further discloses (Figures 1-3) receiving additional data from at least one additional read modality selected from a group comprising: an electroencephalogram, local field potential measurements, event-related potential measurements, positron emission tomography, computed tomography, magnetic resonance imaging, functional magnetic resonance imaging, cyclic voltammetry, linguistic axiological input/output analysis, motion tracking, and behavior tracking; and generating the at least one machine learning model using the additional data along with the Fundamental Code Unit encoded electrical and optical signals ([0011], [0013], [0028], [0103]-[0107]).
Regarding claim 4, Howard further discloses (Figures 1-3) that the write modality (effectors) comprises an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of electrically conductive fibers adapted to transmit electrical signals to provide electrophysiological stimulation of the brain tissue ([0011], [0013], [0028], [0103]-[0107]).
Regarding claim 5, Howard further discloses (Figures 1-3) generating additional signals to be transmitted from at least one additional write modality selected from a group comprising: ultrasound, audio/visual stimulation, Transcranial magnetic stimulation, enzymatic controllers, and electrochemical neural manipulation; and transmitting the generated additional signals to the brain tissue to provide stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 6, Howard/Flaherty further teaches that the read modality and the write modality comprise an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of optically conductive fibers (optical fibers taught by Flaherty) adapted to receive optical signals from electrophysiological neural signals of the brain tissue and to transmit optical signals to provide electrophysiological stimulation of the brain tissue (Flaherty; [0031], [0048], [0092]).
Regarding claim 7, Howard further discloses (Figures 1-3) receiving additional data from at least one additional read modality selected from a group comprising: an electroencephalogram, local field potential measurements, event-related potential measurements, positron emission tomography, computed tomography, magnetic resonance imaging, functional magnetic resonance imaging, cyclic voltammetry, linguistic axiological input/output analysis, motion tracking, and behavior tracking; generating the at least one machine learning model using the additional data along with the Fundamental Code Unit encoded electrical and optical signals; generating additional signals to be transmitted from at least one additional write modality selected from a group comprising: ultrasound, audio/visual stimulation, Transcranial magnetic stimulation, enzymatic controllers, and electrochemical neural manipulation; and transmitting the generated additional signals to the brain tissue to provide stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 8, Howard discloses (Figures 1-3) a system for deep mind analysis comprising: at least one read modality (sensors) adapted to receive electrical signals from electrophysiological neural signals of brain tissue; at least one write modality (effectors) adapted to transmit the generated at least one electrical signal to the brain tissue to provide electrophysiological stimulation of the brain tissue; and at least one computing device comprising a processor (Interface 1), memory accessible by the processor, and program instructions stored in the memory and executable by the processor to cause the processor to perform: encoding the received electrical signals using a Fundamental Code Unit ([0028]); automatically generating at least one machine learning model using the Fundamental Code Unit encoded electrical signals; and generating at least one electrical signal to be transmitted to the brain tissue using the generated at least one machine learning model ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Howard fails to disclose performing the steps above with optical signals in addition to the electrical signals. However, Flaherty teaches a method using an implant device adapted to be implanted within a body of a person for interacting with brain tissue in which a plurality of optically conductive fibers comprising optical fibers are used for communication of optical signals through the device ([0031], [0048], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of optically conductive fibers comprising optical fibers for communication within the device, as taught by Flaherty, because Howard discloses that a variety of communication pathways may be used in the method ([0013], [0104]). Therefore, the combination of the electrode/sensor disclosed by Howard and the transmission element/optical fiber taught by Howard provides a modality for communication within the device as required by the claim. Furthermore, in the modified device, the optical fibers would be adapted to receive optical signals from electrophysiological neural signals of brain tissue and to transmit optical signals to provide electrophysiological stimulation of the brain tissue.
Regarding claim 9, Howard further discloses (Figures 1-3) that the read modality (sensors) comprises an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of electrically conductive fibers adapted to receive electrical signals from electrophysiological neural signals of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 10, Howard further discloses (Figures 1-3) program instructions to cause the processor to perform: receiving additional data from at least one additional read modality selected from a group comprising: an electroencephalogram, local field potential measurements, event-related potential measurements, positron emission tomography, computed tomography, magnetic resonance imaging, functional magnetic resonance imaging, cyclic voltammetry, linguistic axiological input/output analysis, motion tracking, and behavior tracking; and generating the at least one machine learning model using the additional data along with the Fundamental Code Unit encoded electrical and optical signals ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 11, Howard further discloses (Figures 1-3) that the write modality (effectors) comprises an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of electrically conductive fibers adapted to transmit electrical signals to provide electrophysiological stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 12, Howard further discloses (Figures 1-3) program instructions to cause the processor to perform: generating additional signals to be transmitted from at least one additional write modality selected from a group comprising: ultrasound, audio/visual stimulation, Transcranial magnetic stimulation, enzymatic controllers, and electrochemical neural manipulation; and transmitting the generated additional signals to the brain tissue to provide stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 13, Howard/Flaherty further teaches that the read modality and the write modality comprise an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of optically conductive fibers (optical fibers taught by Flaherty) adapted to receive optical signals from electrophysiological neural signals of the brain tissue and to transmit optical signals to provide electrophysiological stimulation of the brain tissue (Flaherty; [0031], [0048], [0092]).
Regarding claim 14, Howard further discloses (Figures 1-3) program instructions to cause the processor to perform: receiving additional data from at least one additional read modality selected from a group comprising: an electroencephalogram, local field potential measurements, event-related potential measurements, positron emission tomography, computed tomography, magnetic resonance imaging, functional magnetic resonance imaging, cyclic voltammetry, linguistic axiological input/output analysis, motion tracking, and behavior tracking; generating the at least one machine learning model using the additional data along with the Fundamental Code Unit encoded electrical and optical signals; generating additional signals to be transmitted from at least one additional write modality selected from a group comprising: ultrasound, audio/visual stimulation, Transcranial magnetic stimulation, enzymatic controllers, and electrochemical neural manipulation; and transmitting the generated additional signals to the brain tissue to provide stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 15, Howard discloses (Figures 1-3) a computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer system (Interfaces and analyzer), to cause the computer system to perform a method of deep mind analysis comprising: receiving electrical signals from electrophysiological neural signals of brain tissue from at least one read modality (sensors); encoding the received electrical signals using a Fundamental Code Unit ([0028]); automatically generating at least one machine learning model using the Fundamental Code Unit encoded electrical signals; generating at least one electrical signal to be transmitted to the brain tissue using the generated at least one machine learning model; and transmitting the generated at least one electrical signal to the brain tissue to provide electrophysiological stimulation of the brain tissue using at least one write modality (effectors), ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Howard fails to disclose performing the steps above with optical signals in addition to the electrical signals. However, Flaherty teaches a method using an implant device adapted to be implanted within a body of a person for interacting with brain tissue in which a plurality of optically conductive fibers comprising optical fibers are used for communication of optical signals through the device ([0031], [0048], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of optically conductive fibers comprising optical fibers for communication within the device, as taught by Flaherty, because Howard discloses that a variety of communication pathways may be used in the method ([0013], [0104]). Therefore, the combination of the electrode/sensor disclosed by Howard and the transmission element/optical fiber taught by Howard provides a modality for communication within the device as required by the claim. Furthermore, in the modified device, the optical fibers would be adapted to receive optical signals from electrophysiological neural signals of brain tissue and to transmit optical signals to provide electrophysiological stimulation of the brain tissue.
Regarding claim 16, Howard further discloses (Figures 1-3) that the read modality (sensors) comprises an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of electrically conductive fibers adapted to receive electrical signals from electrophysiological neural signals of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 17, Howard further discloses (Figures 1-3) receiving additional data from at least one additional read modality selected from a group comprising: an electroencephalogram, local field potential measurements, event-related potential measurements, positron emission tomography, computed tomography, magnetic resonance imaging, functional magnetic resonance imaging, cyclic voltammetry, linguistic axiological input/output analysis, motion tracking, and behavior tracking; and generating the at least one machine learning model using the additional data along with the Fundamental Code Unit encoded electrical and optical signals ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 18, Howard further discloses (Figures 1-3) that the write modality (effectors) comprises an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of electrically conductive fibers adapted to transmit electrical signals to provide electrophysiological stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 19, Howard further discloses (Figures 1-3) generating additional signals to be transmitted from at least one additional write modality selected from a group comprising: ultrasound, audio/visual stimulation, Transcranial magnetic stimulation, enzymatic controllers, and electrochemical neural manipulation; and transmitting the generated additional signals to the brain tissue to provide stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Regarding claim 20, Howard/Flaherty further teaches that the read modality and the write modality comprise an implant device adapted to be implanted within a body of a person for interacting with brain tissue, the implant device comprising a plurality of optically conductive fibers (optical fibers taught by Flaherty) adapted to receive optical signals from electrophysiological neural signals of the brain tissue and to transmit optical signals to provide electrophysiological stimulation of the brain tissue (Flaherty; [0031] [0048], [0092]).
Regarding claim 21, Howard further discloses (Figures 1-3) receiving additional data from at least one additional read modality selected from a group comprising: an electroencephalogram, local field potential measurements, event-related potential measurements, positron emission tomography, computed tomography, magnetic resonance imaging, functional magnetic resonance imaging, cyclic voltammetry, linguistic axiological input/output analysis, motion tracking, and behavior tracking; generating the at least one machine learning model using the additional data along with the Fundamental Code Unit encoded electrical and optical signals; generating additional signals to be transmitted from at least one additional write modality selected from a group comprising: ultrasound, audio/visual stimulation, Transcranial magnetic stimulation, enzymatic controllers, and electrochemical neural manipulation; and transmitting the generated additional signals to the brain tissue to provide stimulation of the brain tissue ([0011], [0013]-[0014], [0028], [0103]-[0107]).
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Flaherty only discloses optical fibers used to communicate between components of the system, rather than electrodes that comprise optical fibers, Examiner respectfully disagrees. The primary reference Howard teaches performing the steps of the invention using electrical components transmitting electrical signals. Flaherty is used to teach that optical fibers may also be used to communicate signals between different parts of a device, just as the electrical components communicate signals in the primary reference. The combination is thus used to teach using optical fibers as the form of communication in addition to the electrode in the primary reference in order to provide communication between different parts of the device. Therefore, Examiner maintains that the rejections using the Howard/Flaherty combination remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794